Mario Pittoni, J.
Motion to dismiss as insufficient (Rules Civ. Prac., rule 106, subd. 4) the fourth cause of action of the complaint is granted.
While the rule with respect to privity of contract has been relaxed, the relaxation thus far is only with respect to food and household goods, where according to Greenberg v. Lorenz (9 N Y 2d 195, 200) “ the presumption should be that the purchase was made for all the members of the household.”
Here, the article involved is a combination storm door which was affixed to the home by Harold F. Rowan. Not only does such article not come within the category specified in the Greenberg case (supra), but it also does not appear in the complaint that the agent, Harold F. Rowan, who allegedly purchased the article, purchased it from Excelum Aluminum Products Co., the movant herein.